Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:0-24143 RIDGEWOOD ELECTRIC POWER TRUST V (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3437351 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, DE (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As ofJuly 31, 2009, there were 932.8877 Investor Shares outstanding. Table of Contents FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF NET ASSETS (Liquidation Basis) (in thousands) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Unbilled receivables - Due from affiliates Deposits - Prepaid expenses and other current assets Total current assets Investments Total assets $ $ LIABILITIES AND NET ASSETS Current liabilities: Accounts payable and accrued expenses $ $ Due to affiliates 93 Total liabilities $ $ Net assets in liquidation $ $ The accompanying notes are an integral part of thesecondensed consolidated financial statements. 1 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS (Liquidation Basis) (unaudited, in thousands, except per share data) Net assets in liquidation, December 31, 2008 $ Distribution to shareholders ) Investment income in unconsolidated entities 19 Adjustment to liquidation accruals ) Other changes in working capital components, net ) Net assets in liquidation, March 31, 2009 Investment income in unconsolidated entities Settlement of litigation ) Other, net ) Net assets in liquidation, June 30, 2009 $ Distributions per Investor Share during six months ended June 30, 2009 $ The accompanying notes are an integral part of thesecondensed consolidated financial statements. 2 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST V CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Going Concern Basis) (unaudited, in thousands, except per share data) Six Months Ended Three Months Ended June 30, 2008 June 30, 2008 Operating expenses: General and administrative expenses $ $ Management fee to Managing Shareholder Total operating expenses Loss from operations ) ) Other income: Equity in income of Maine Hydro Equity in income of NEH 61 70 Equity in income of US Hydro Equity in income of Indeck Maine Interest income, affiliates Total other income Net (loss) income $ ) $ Managing Shareholder - Net (loss) income $
